Case 1:17-cr-00398-ER Document 80 Filed 05/06/19 Page 1of1

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
BY: JOHN E. GURA, JR.
Assistant United States Attorney
86 Chambers Street

New York, New York 10007
Telephone No.: (212) 637-2712
Fax No.: (212) 637-2717

 
   

  

, MAY ~6 2019
; Yeh0. of ey

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF ‘AMERICA, oo : SATISFACTION OF JUDGMENT
Plaintiff, : 17-CR-00398-01 (ER)
-V.- :
PAUL DEAN,
Defendant.
wee ee eee ee eee eee x

SOUTHERN DISTRICT OF NEW YORK

Satisfaction is acknowledged between United States of America, plaintiff, and
Paul Dean, defendant, for the fine in the amount of $7,500.00 and the special assessment in the
amount of $100.00, amounting in all to the sum of $7,600.00. Judgment entered in the Judgment
Book of the United States District Court for the Southern District of New York on the 31° day of
January 2019.

GEOFFREY 8. BERMAN
United States Attorney for the

Oe District CS New York
By: CC) i

JOHN “th ie
Assistaht United States Attorney

STATE OF NEW YORK)
COUNTY OF NEW YORK)

On the 2nhy of April 2019, before me personally came JOHN E. GURA, JR.,
Assistant United States Attorney for the Southern District of New York, personally known to me
or proved to me on the basis of satisfactory evidence, to be the individual whose name is
subscribed to, in the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the person upon behalf of

which the individual acted, executed the instrfANO ACE FOSTER
as NOTARY PUBLIC-STATE OF NEW YORK

| | No. 01706381689
Aah Quallfled in Bronx County
NOTARY PUBLIC My Commission Expires 10-09-2022

 

 
